DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/9/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “irregularly” in claim 2 is a relative term which renders the claim indefinite. The term “irregularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With respect to the covalent bonds, it is unclear what “irregularly present” represents from a structural standpoint.  A review of the pertinent areas of the instant application regarding to this claim language do not appear to clearly state what this structurally represents.  For the purposes of this office action, covalent bonds being “irregularly present” in the amorphous silicon-carbon composite will be interpreted as the covalent bonds not having some sort of finite distribution or alignment within the composite material.  Further, claim 3 is rejected since it depends from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2017/0012278) in view of Nagayama et al. (US 2016/0276668).
Regarding claims 1 and 6, Verma discloses in Figs 1-4, an amorphous ([0018]) silicon-carbon composite (Abstract) comprising:  silicon and carbon mixed at a molecular level (Abstract, [0012], [0013], [0017]), wherein the amorphous silicon-carbon composite is in the form of particles ([0012], [0013], [0017]).
Verma does not explicitly disclose the particles have a diameter of 10 nm to 1 micron, nor a density of 0.2 – 0.6 g/cc.
Nagayama et al. discloses in Fig 1, an active material for a battery (Abstract) including an amorphous silicon-carbon composite material ([0018]) have a size of 50 nm ([0053]) and a density of 0.5 g/cc ([0066]).  This configuration enhances cycle and charge/discharge characteristics ([0066], [0053]).
Nagayama et al. and Verma are analogous since both deal in the same field of endeavor, namely, silicon-carbon composites for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the composite of Verma at the size and density disclosed by Nagayama et al. to enhance battery cycle and charge/discharge characteristics, enhancing overall battery performance.

Regarding claim 2, modified Verma discloses all of the claim limitations as set forth above and also discloses the amorphous silicon-carbon composite comprises a silicon-carbon covalent bond (Abstract, [0012], [0013], [0017]), non-orderly/randomly present in the silicon-carbon composite ([0051]-[0058], process does not indicate orderly preparation of composite).
Verma does not explicitly disclose Si-Si and C-C covalent bonds are also present.  However, Verma discloses covalent chemical bonds in silicon-carbon composite electrode active material strengthen the mechanical stability of the electrode and cycle properties of the battery ([0012], [0013], [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to process the active material of Verma to include multiple covalent bonds within the composite material, including Si-Si and C-C covalent bonds, to enhance active material mechanical stability and battery cycle performance.

Regarding claim 3, modified Verma discloses all of the claim limitations as set forth above and also discloses the amorphous silicon-carbon composite further comprises a heteroatom ([0019]-[0021]), and further comprises at least one bond ([0019]-[0021]) that is a heteroatom-carbon covalent bond ([0019]-[0021]).

Regarding claim 4, modified Verma discloses all of the claim limitations as set forth above and also discloses the heteroatom is nitrogen ([0019]-[0021]).

Regarding claim 5, modified Verma discloses all of the claim limitations as set forth above and also discloses the amorphous silicon-carbon composite comprises silicon and carbon in a weight ratio of between 3:7 to 7:3 ([0037], is within this range).

Regarding claim 7, modified Verma discloses all of the claim limitations as set forth above.  Further, regarding limitations recited in claim 7, which are directed to method of making said composite (e.g. “formed by pyrolysis”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the composite as recited in claim 7 is the same as the composite disclosed by modified Verma, as set forth above, the claim is unpatentable even though the composite of modified Verma was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 17, Verma discloses in Figs 1-4, a negative electrode ([0048]) for a lithium secondary battery ([0048]) comprising an active material ([0048]); and a binder ([0017], binder present), wherein the active material comprises ([0048]) the amorphous silicon-carbon composite (Abstract) as set forth above.

Regarding claim 18, Verma discloses in Figs 1-4, a lithium secondary battery ([0048]) comprising a positive electrode; a negative electrode ([0048], inherent in disclosure of battery); a separator ([0048], battery, inherent) interposed between the positive electrode ([0048]) and the negative electrode ([0048]); and an electrolyte solution ([0048], battery, inherent), wherein the negative electrode ([0048]) is the negative electrode (Abstract) as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aramata et al. (US 2003/0215711) discloses in Figs 1-7, a secondary battery (Abstract) including an electrode material comprising a silicon-carbon composite ([0001]) having a particle size of 0.3 microns ([0032]).

Wang et al. (US 2015/0028263) discloses in Figs 1-6, a silicon-carbon composite material (Abstract).  The composite material has a particle size of 100 nm ([0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725